Citation Nr: 0531550	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-17 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1968 to April 
1978.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board of Veterans' Appeals (Board) first notes that 
recent evidence submitted in this case was clearly pertinent 
to the claims on appeal.  Accordingly, since the veteran was 
therefore entitled to have this evidence reviewed by the RO 
for the issuance of a supplemental statement of the case, the 
Board contacted the veteran for the purpose of determining 
whether he wanted to waive this right and have the Board 
proceed with the adjudication of his appeal without remanding 
his case to the RO.  

In October 2005, the veteran advised the Board in writing 
that he wanted his case remanded to the RO for review of the 
new evidence that was submitted on his behalf.  Therefore, 
the Board finds that the lack of the veteran's waiver of the 
RO's initial review of this evidence requires the remand of 
these issues.  38 C.F.R. § 20.1304(c) (effective October 4, 
2004); 69 Fed. Reg. 53807 (September 2004).

Accordingly, this case is REMANDED for the following actions:

The case should again be reviewed on the 
basis of all of the evidence received 
since the supplemental statement of the 
case, dated in June 2005.  If the benefit 
sought is not granted in full, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


